Estate of Mary Davis Joyce, Deceased, David Joyce, Executor v. Commissioner.Estate of Joyce v. CommissionerDocket No. 26820.United States Tax CourtT.C. Memo 1954-156; 1954 Tax Ct. Memo LEXIS 90; 13 T.C.M. 881; T.C.M. (RIA) 54262; September 21, 1954, Filed 1954 Tax Ct. Memo LEXIS 90">*90  Wilford H. Payne, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: This is a related proceeding to that in Seattle Trust and Savings Bank, 22 T.C. -, decided this day. There respondent determined a deficiency as transferee resulting in an alleged liability for estate tax and penalty of this petitioner, against which, as original taxpayer, respondent has determined deficiencies in estate tax and penalty which were here put in issue of $353,095.05 and $176,547.53, respectively. By subsequent motion the unpaid deficiency in estate tax has been reduced to $189,357.66 and the claim for the penalty has been abandoned. At the time set for the hearing herein petitioner did not appear in person or by counsel. A written application for continuance having been denied, respondent moved for judgment for failure to prosecute. The motion was taken under advisement in view of the possible favorable determination in the Seattle Trust case of the transferor's underlying liability. That issue now having been decided, it is not clear whether any further liability is claimed to exist on the part of this petitioner, or whether there would be any purpose served in granting1954 Tax Ct. Memo LEXIS 90">*91  respondent's motion. In order to dispose of the proceeding, Decision will be entered under Rule 50.